SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

307
CA 15-01583
PRESENT: WHALEN, P.J., PERADOTTO, LINDLEY, NEMOYER, AND SCUDDER, JJ.


ALBERT R. BOWMAN, AS ADMINISTRATOR OF THE ESTATE
OF CONNIE C. BOWMAN, DECEASED,
CLAIMANT-RESPONDENT,

                      V                                             ORDER

ERIE COUNTY MEDICAL CENTER CORPORATION,
RESPONDENT-APPELLANT.


ROACH, BROWN, MCCARTHY & GRUBER, P.C., BUFFALO (JOHN P. DANIEU OF
COUNSEL), FOR RESPONDENT-APPELLANT.

HARRIS, CHESWORTH, JOHNSTONE & WELCH, LLP, ROCHESTER (KAREN SANDERS OF
COUNSEL), FOR CLAIMANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (John M.
Curran, J.), entered March 16, 2015. The order granted the
application of claimant for leave to serve a late notice of claim.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    May 6, 2016                            Frances E. Cafarell
                                                   Clerk of the Court